DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
The amendment filed on 2/25/2021 is acknowledged. Claim 1 is amended. Currently claims 1-13 are pending in the application.
Previous prior art rejection is withdrawn in view of the above amendment.
Claims 1-13 are rejected on a new ground of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Applicant has not support for an apparatus having “at least a portion of at least one or more reflective surfaces of the first type and the one or more reflective surfaces of the second type comprises one or more semi-concave reflective surfaces, wherein each semi-concave reflective surface comprises a concave portion on an upper portion of the reflective surface” and “each respective one of the one or more reflective surface of the first type and each respective one of the one or more reflective surfaces of the second type comprises a flat reflective surface”. A semi-concave surface having a concave portion is not flat.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2-13 are rejected on the same ground as claim 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4 depends on claim 1 and recites “each respective one of the one or more reflective surface of the first type and each respective one of the one or more reflective surfaces of the second type comprises a flat reflective surface”, while claim 1 is amended to recite “at least a portion of at least one or more reflective surfaces of the first type and the one or more reflective surfaces of the second type comprises one or more semi-concave reflective surfaces, wherein each semi-concave reflective surface comprises a concave portion on an upper portion of the reflective surface” in lines 12-15. A semi-concave surface having a concave portion is not flat .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claim(s) 1-11 are rejected under 35 U.S.C. as being unpatentable over Corbin (US 2009/0151769) in view of Tatum (US Patent 2,555,715).
Regarding claims 1 and 6, Corbin discloses an apparatus comprising:
a solar photovoltaic module (110 in fig. 1A, 410 in fig. 4A, 510 in fig. 5A, [0022], [0049], [0051]);
a sensor device (e.g. sensor assembly or a sensor network described in [0009-0010], [0020] [0037], [0042]) operative to monitor and provide sensor data such as light, power, weather and similar conditions ([0020], [[0036-0037]) so that the solar photovoltaic module is provided with optimum light flux ([0032-0033]); 
one or more reflective surfaces of a first type (e.g. reflective surfaces of reflectors 120A-C in fig. 1A, 420A-B in fig. 4A, 520 in fig. 5A), wherein each respective one of the one or more reflective surfaces of the first type (120, 420, 520) is physically connected to the solar photovoltaic module (110, 410, 510) at a given angle in relation to the surface of the solar photovoltaic module (see figs. 1, 4 and 5); and
one or more reflective surfaces of a second type (e.g. reflective surfaces of the inclusions of the reflectors such as a mirror, a coating, a film, a microprism, glass beads, etc… described in [0024], or includes such as planar structure, three-dimensional structure such as a cylinder, a sphere, a pyramid and the like or any combination thereof described in [0026]) , wherein each respective one of the one or more reflective surfaces of the second type (e.g. the inclusions) is physically 
wherein the one or more reflective surfaces of the first type and the one or more reflective surfaces of the second type are configurable (moved) based on sensing data (see fig. 3, also see figs. 1A-B, 4A-B, 5A-C).
Corbin discloses the reflectors are highly diffusely reflective (or diffusive reflectors, see [0019]). Therefore, the reflectors of Corbin will collect direct solar radiation and diffuse solar radiation and distribute the collected direct solar radiation and the collected diffuse solar radiation across the multiple portions of the solar photovoltaic module in a targeted manner since this is how a diffusive reflector works.
Corbin discloses the reflectors includes glass bead films like those used in road reflective films, pigmented painted surfaces ([0024]). 
Corbin does not explicitly teaches at least a portion of at least one of the one or more reflective surfaces of the first type and the one or more reflective surfaces of the second type comprises one or more semi-concave  reflective surfaces, wherein each semi-concave reflective surface comprises a concave portion on an upper portion of the reflective surface; nor does he teach including one or more lenses, wherein each respective one of the one or more lenses is physically connected to a respective one of the one or more reflective surfaces of the second type.
Tatum teaches glass beads are sphere lenses (25) embedded in a pigmented reflective binder coatings (24 and 23, see fig. 2, col. 1 lines 1-5), or each of sphere lenses of glass beads is physically connected (or embedded) to a respective reflective surface (or the surface receiving 
It would have been obvious to one skilled in the art at the time the invention was made to modify the reflectors having first and second types of one or more reflective surfaces of Corbin by incorporating sphere lenses of glass beads with each respective glass bead is physically connected (or embedded) to a respective reflective surface of the reflective binder coatings to form semi-concave reflective surfaces each comprising a concave portion on an upper portion of the reflective surface as taught by Tatum, because Corbin explicitly suggest using glass bead films and pigmented painted surfaces. 
Recitation of “determine one or more of multiple portions of the solar photovoltaic module that are underperforming in relation to one or more separate portions of the solar photovoltaic module” is directed toward the intended use of the sensor
Recitation “configurable based on a determination of the one or more underperforming portions of the solar photovoltaic module… to offset the one or more underperforming portions of the solar photovoltaic module by a given amount” is directed to an intended use of the reflectors comprising the reflective surfaces of the first type (or the reflective surfaces of the 
Corbin does not explicitly state word-by word the above intended uses of the sensor and the reflectors. However, it would have been obvious to one skilled in the art time the invention was made to have used the sensor for determining determine one or more of multiple portions of the solar photovoltaic module that are underperforming in relation to one or more separate portions of the solar photovoltaic module, and to have used the reflectors comprising the reflective surfaces of the first type and second type based on a determination of the one or more underperforming portions of the solar photovoltaic module to offset the one or more underperforming portions of the solar photovoltaic module by a given amount, because Corbin explicitly teaches using the sensor (or sensor assembly/sensing network) to monitor and provide sensor data such as light, power, weather and similar conditions ([0020], [[0036-0037]) so that the solar photovoltaic module is provided with optimum light flux by configuring (or moving) the reflectors (([0032-0033] and fig. 3), and the reflectors are being configured (or moved) based on the sensor data (see fig. 3).  

Regarding claim 2, modified Corbin discloses an apparatus as in claim 1 above, wherein Corbin teaches using combination of the inclusions (see [0026]). As such the additional include in combine with the second type of reflective surfaces (or the initial include) corresponds to instant one or more reflective surfaces of a third type, wherein each respective one of the one or more reflective surfaces of the third type is physically connected to a respective one of the one or more reflective surfaces of the first type (or the reflective surfaces of the reflectors themselves).


Regarding claim 4, modified Corbin discloses an apparatus as in claim 1 above, wherein Corbin shows the each reflector having a flat reflective surface (see figs. 1-2 and 4-5) and the inclusion being a coating, a film, a microprism ([0024]), planar structure and three dimensional structure such as cylinder or  pyramid ([0026). A coating, a film, a microprism, planar structure, cylinder and a pyramid each comprises a flat reflective surface. As such, Corbin teaches each respective one of the one or more reflective surfaces of the first type (e.g. the reflectors themselves) and each respective one of the one or more reflective surfaces of the second type (or the inclusion of a coating, a film, a microprism, a planar structure, a cylinder or a pyramid) comprises a flat reflective surface.
Regarding claim 5, modified Corbin discloses an apparatus as in claim 1 above, wherein Tatum teaches each of the reflective surface of the first type (or the pigmented binder coatings 24 and 23) and each of the reflective surface of the second type (or the glass bead) comprises a concave reflective surface (see fig. 2 of Tatum).

Regarding claim 7, modified Corbin discloses an apparatus as in claim 1 above, wherein Corbin teaches the actuator system (220, fig. 2) of a hydraulic drive assembly ([0033]) coupled 

Regarding claim 8, modified Corbin discloses an apparatus as in claim 1 above, wherein the one or more reflective surfaces of the second type are included in the reflectors (or the reflective surfaces of the first type, see claim 1 above). Corbin discloses an apparatus as in claim 1 above, wherein Corbin teaches the actuator system (220, fig. 2) of a hydraulic drive assembly ([0033]) coupled to a controller (computer 210, fig. 2) for semi-automated and fully automated operation, such as instruction shown in fig. 3, to control the actuator system (220) based on numerous conditions and sensor data ([0036-0038]). A computer controlling the actuator of hydraulic drive in semi-automated or fully automated operation, or instructions such as shown in fig. 3, must comprise at least a memory and a processor coupled to the memory and provide instructions to the hydraulic mechanism to configure (or move) the one of more reflective surfaces of the first type (or the reflectors) and thereby configuring the one or more reflective surfaces of the second type, because the reflective surface of the second type are included in the reflective surfaces of the first type 

Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  The apparatus of Corbin is fully capable of configuring (or moving) the reflectors based on a determination of the one or more underperforming portions of the solar photovoltaic module… to offset the one or more underperforming portions of the solar photovoltaic module by a given amount, wherein the given amount comprises a predetermined percentage of production of the highest-producing portion of the solar photovoltaic module, because  Corbin explicitly teaches using the sensor (or sensor assembly/sensing network) to monitor and provide sensor data such as light, power, weather and similar conditions ([0020], [[0036-0037]) so that the solar photovoltaic module is provided with optimum light flux by configuring (or moving) the reflectors (([0032-0033] and fig. 3), and the reflectors are being configured (or moved) based on the sensor data (see fig. 3).



Regarding claim 11, modified Corbin discloses all the structural limitation of the apparatus as in claim 1 above, wherein Corbin discloses the reflectors are highly diffusely reflective ([0008] and [0019]), or the reflectors of Corbin are diffusive reflectors. Therefore, the distributing in a targeted manner of the diffusive reflectors of Corbin will comprises distributing (i) the collected direct solar radiation and (ii) the collected diffuse solar radiation uniformly across the multiple portions of the solar photovoltaic module (e.g. that’s how a diffusive reflector functions and works).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over modified Corbin (2009/0151769) as applied to claim 1 above, and further in view of Girard (US Patent 4,395,581).
Regarding claim 12, Corbin discloses an apparatus as in claim 1 above, wherein discloses the reflective surfaces of the first type (or the reflectors) being configured in any size and shape ([0023).
Corbin does not explicitly disclose the one or more reflective surfaces of a first type comprise ten or more reflective surfaces of the first type.
Girard shows a reflector (or mirror 1, fig. 1, col. 4 line 41) is formed by multiple reflective surfaces (or facets 7, fig. 1, col. 3 line 42), or 30 reflective surfaces (or facets 7, see fig. 1) so that the reflector cover the useful spot (e.g. the solar photovoltaic module) completely to obtain an acceptable compromise between the unused surface of each facet as a function of the 
It would have been obvious to one skilled in the art at the time the invention was made to modify the apparatus of Corbin by using multiple smaller reflective surfaces such as 30 smaller reflective surfaces (or facets) to form the one or more reflective surfaces of the first type (or a reflector) as taught by Girard, because Corbin suggests the one or more reflective surfaces of the first type (or the reflectors) being configured in any size and shape and Girard teaches using multiple smaller reflective surfaces to form a reflector would cover the useful spot of the solar photovoltaic module completely to obtain an acceptable compromise between the unused surface of each smaller reflective surface (or each facet) as a function of the position on the reflector and the zone of penumbra of the useful spot of the solar photovoltaic module. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over modified Corbin (2009/0151769) as applied to claim 1 above, and further in view of Palmquist (US Patent 2,294,930).
Regarding claim 13, Corbin discloses an apparatus as in claim 1 above, wherein Corbin discloses the one or more reflective surfaces of a second type (or the inclusions) to be glass bead films ([0024], see claim 1 above).
Corbin does not explicitly disclose including ten or more reflective surfaces of the second type (or ten or more glass beads).
Palmquist shows glass bead films used in a light reflector comprising ten reflective surfaces (or 10 glass beads, see fig. 1) or more reflective surfaces (or more than 10 glass beads as shown in fig. 2).
.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues Corbin does not teach the amended limitation “at least a portion of at least one of the one or more reflective surfaces of the first type and the one or more reflective surfaces of the second type comprises one or more semi-concave reflective surfaces, wherein each semi-concave reflective surface comprises a concave portion on an upper portion of the reflective surface”. However, Tatum teaches reflector including glass beads embedded to the pigmented reflective surface to form a concave portion on the upper portion of the reflective surface and the glass beads also has a concave portion (see fig. 2 of Tatum).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726